Citation Nr: 1519216	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-05 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for unauthorized non-VA medical expenses incurred as an inpatient at Memorial Hospital from June 10, 2011, to June 20, 2011.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 determination by the Department of Veterans' Affairs North Florida/South Georgia Veterans Health System.  

The Veteran provided testimony in March 2015 at a hearing conducted at the RO by the undersigned Veterans Law Judge.  A transcript of the testimony has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was treated for nonservice-connected disability at Memorial Hospital in Jacksonville, Florida from June 10, 2011, to June 20, 2011.  

Reimbursement was denied because VA facilities were available.  See 38 U.S.C.A. § 1725 (West 2014).

It does not appear that admission to Memorial Hospital was authorized by the VA in advance as the Veteran presented to the emergency room with severe abdominal pain.  See history and physical report.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  There are no records showing communication between VA and Memorial Hospital although Memorial Hospital billing records note that VA appears to have been contacted.  To this, a billing record notes the following:  "VA NOTIFIEDVA ELIG" under a section entitled "63 TREATMENT AUTHORIZATION CODES."   

Until records are obtained from Memorial Hospital detailing contact with VA, the Board is unable to determine whether prior authorization was obtained. 

In the determination on appeal, it was determined that the Veteran was experiencing increasing abdominal pain for three weeks leading up to the time the pain became so severe that he sought emergency room assistance.  VA found that VA facilities were feasibly available, to include before the Veteran's medical crisis.

During his admission the Veteran contacted VA on June 13, 2011, in an attempt to speak with his primary care physician.  He mentioned he had been admitted into Memorial Hospital with diverticulosis.  A VA addendum note, dated the same day, shows that the Veteran's primary care physician indicated that the Veteran had called, and that after "i sent him to urgent care" he did not go immediately, but that later his condition worsened so he went to Memorial Hospital where diverticulosis was diagnosed.  To this, a VA addendum note, dated June 8, 2011, shows that laboratory testing for the Veteran's abdominal pain were normal, and that he "needs to go to urgent care in Gainesville or lake city where they can do faster testing if necessary."  The Board parenthetically notes that both locations were more than one hour away by car from Jacksonville, where the Veteran resides.  It is unclear from the available evidence at which point the Veteran, after his June 11, 2011, hospital admission, may have been transferred safely to a VA facility (the medical emergency lasts only until the time the veteran becomes stabilized).  See 38 C.F.R. § 17.1002(d).  The Board finds that an attempt should be made to find any formal requests of transfer made by Memorial Hospital to the VA in the form of telephone calls or email for documentation. 

Accordingly, the case is REMANDED for the following action:
 
1.  Request records from the VA medical facilities (likely Gainesville and Lake City, Florida) that may show evidence of contact from Memorial Hospital in Jacksonville regarding the transfer of the Veteran for the period from June 10, 2011, to June 20, 2011. 

2.  Request all records from Memorial Hospital in Jacksonville, Florida, including any telephone logs or emails, that show requests to VA regarding the transfer of the Veteran to the VA for the period from June 10, 2011, to June 20, 2011.

3.  Obtain information as to whether VA facilities were available and capable of accepting the Veteran's transfer from June 10, 2011, to June 20, 2011, to include the VA Medical Centers in Gainesville and Lake City, Florida. 

4.  If a VA facility was available and capable of accepting the Veteran's transfer from June 10, 2011, to June 20, 2011, obtain a medical opinion from a qualified medical professional as to the date on which the Veteran was stabilized such that he could have been safely transferred to a VA facility.  A complete rationale for the opinion must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

